Citation Nr: 0301883	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  95-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware.  Within the referenced rating 
decision, the RO denied the veteran's claim seeking 
entitlement to service connection for PTSD.  The veteran has 
perfected a timely appeal with respect to the RO's March 1995 
rating decision.

The veteran appeared at a personal hearing before the RO in 
October 1995.

This case was previously before the Board in March 1997, 
April 1998, and February 2000, at which time it was remanded 
for further development.  Such development having been 
completed, the case is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  Credible supportive of record establishes that the 
veteran experienced rocket attacks while serving in Vietnam. 

2.  The veteran has been diagnosed with PTSD, which has been 
medically linked to his stressful in-service experiences, to 
include rocket attacks.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1996), as amended 
by 38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his claim 
seeking entitlement to service connection for PTSD, the 
veteran has received the degree of notice which is 
contemplated by law.  The RO has specifically provided the 
veteran with a copy of the appealed rating decision in this 
case, in addition to relevant Statements of the Case and 
Supplemental Statements of the Case.  In December 1994, May 
1997, and August 1997, VA provided the veteran with written 
correspondence.  In March 1997, April 1998, and in February 
2000 the veteran received copies of the Board's Remands.  By 
way of all of the aforementioned documents, the veteran was 
provided with notice regarding the evidence needed to 
substantiate his service connection claim in accordance with 
governing VA regulations.  These same documents provided the 
veteran with notice regarding the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  In this manner, VA more narrowly assessed and 
articulated for the veteran his obligation to provide any 
outstanding evidence if existent, necessary for purposes of 
adequately satisfying the regulatory requirements for 
entitlement to service connection for PTSD.  Finally, the 
RO's appealed rating decision, Statements of the Case, and 
Supplemental Statements of the Case provided the veteran with 
the reasons and the overall rationale for the determination 
made regarding his claim for entitlement to service 
connection for PTSD.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
for purposes of substantiating his claim for service 
connection.  First, the RO made reasonable efforts to develop 
the record in that the veteran's in-service personnel and 
medical records were obtained and associated with the claims 
folder.  Following the receipt of the veteran's claimed in-
service stressors, the RO sought verification of such 
stressors from the United States Armed Services Center for 
Research of Unit Records (USACRUR).  The veteran has also 
been provided with relevant VA examinations, and copies of 
the examination reports are of record.  Lastly, in October 
1995 the veteran was provided with an opportunity to provide 
personal testimony at an RO hearing.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's appeal is 
ready for appellate review.

II.  Service Connection

In general, service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.304(f), VA has set 
forth more detailed requirements for the establishment of 
service connection for PTSD.  Moreover, the Board notes, that 
the requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) were changed, effective March 7, 1997.  

In the instant case, the Board notes that the veteran filed 
his initial formal claim seeking entitlement to service 
connection for PTSD in November 1994.  Thus, given the fact 
that this case is currently pending before the Board, and in 
light of the fact that the regulations regarding service 
connection for PTSD changed effective March 7, 1997, it is 
the Board's determination that the veteran's claim of 
entitlement to service connection for PTSD must be evaluated 
under both the old and new regulations in order to determine 
which version is most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 

The Board observes that the 1997 statutory requirements for 
the satisfaction of "credible supporting evidence" 
necessary to establish that a claimed in-service stressor 
occurred were essentially the same as they are today.  
Compare 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d)(f) (1997), with 38 U.S.C.A. § 1154(b) (West 199 & 
Supp. 2001); 38 C.F.R. § 3.304(d)(f) (2001).  That is to say, 
where combat is verified through recognized military 
citations or other supportive evidence, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual existence and no further 
development for corroborative evidence will be required, 
provided that veteran's testimony is satisfactory, that is 
credible and consistent with circumstances, conditions, and 
hardships of service.  Id.; see also Collette v. Brown, 82 
F.3d 389, 393 (1996) (holding "satisfactory or other 
evidence" under 38 U.S.C.A. § 1154(b) means "credible 
evidence."); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In the instant case, the veteran has alleged, among several 
claimed in-service stressors, that he was exposed to rocket 
attacks while serving in Vietnam.  The veteran has not 
indicated that such exposure occurred as the result of 
combat.  Therefore, his lay testimony, by itself, is not 
sufficient to establish occurrence of the rocket attacks; 
instead, the evidentiary record must contain service records 
which corroborate the veteran's testimony as to the 
occurrence of the rocket attacks.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304 (d,f) (2002).  

Currently, the veteran's service records are clearly credible 
evidence that the rocket attacks that he alleges occurred 
did, in fact, occur.  The personnel records reflect that the 
veteran's military occupation specialty was a fire protection 
specialist.  His Air Force Form 7 indicates that his Vietnam 
tour of duty was January 1971 through January 1972.  His unit 
of assignment was the 6251st Civil Engineering Squadron 
(6251st CES).  The veteran's service medical records reflect 
that from approximately January 1971 through at least March 
1971, the veteran was stationed at the Bien Hoa (BH) Air 
Base.  Thereafter, the service medical records reflect that 
the veteran was stationed at the Pleiku (PK) Air Base from 
approximately May 1971 through at least November 1971.  Of 
greater significance, extracts from "Air Base Defense in the 
Republic of Vietnam 1961-1973," indicate rocket attacks did 
occur on Bien Hoa and Pleiku Air Base during the veteran's 
Vietnam tour of duty (e.g., 1/22/71 BH, 3/31/71 PK, 4/4/71 
PK, 5/6/71 PK, 8/29/71 PK, 9/21/71 PK).  A historical extract 
for the time period of January 1, 1971 through March 31, 
1971, submitted by the 6251st Combat Support Group (6251st 
CSG), the higher headquarters of the 6251st CES, similarly 
reflects that rocket attacks did occur on Bien Hoa Air Base 
during the veteran's tour of duty in Vietnam.  The Board 
finds that while the aforementioned extracts from the "Air 
Base Defense in the Republic of Vietnam 1961-1973" and 6251st 
CSG do not specifically state that the veteran was present 
during any of the listed attacks, the fact that the veteran 
was stationed with the relevant unit and at the relevant air 
bases during the relevant time period that such attacks 
occurred would strongly suggest that he was in fact, exposed 
to those attacks.  See Pentacost v. Principi, No. 00-2083 
(U.S. Vet. App. May 24, 2002); see also Suozzi v. Brown, 10 
Vet. App. 307 (1997) (every detail of a claimed stressor is 
not required.)  Accordingly, there is conclusive proof of the 
veteran's alleged exposure to rocket attacks during his tour 
of duty in Vietnam.  Moreover, based on his December 1994 and 
April 1999 VA examinations, the Board finds that the medical 
evidence of record supports a finding that the veteran 
carries a diagnosis of PTSD, which has been attributed to his 
Vietnam service.  In light of the veteran's verified in-
service stressors, to specifically include exposure to rocket 
attacks, the Board determines that entitlement to service 
connection for PTSD is warranted under 38 C.F.R. § 3.304 
(2002).


ORDER

Entitlement to service connection for PTSD is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

